Exhibit 10.51 Deposit Contract of Minsheng Financial Leasing DEPOSIT CONTRACT No.: [ MSFL-2014-2953-V-HZ- 009 –FXJ ] Minsheng Financial Leasing Co., Ltd. January 20, 2015 1/12 Deposit Contract of Minsheng Financial Leasing Content s Deposit Contract 3 1. Amount and Payment of the Deposit 4 2. Obligations of Party B 5 3. Deduction of Deposit 5 4. Complement of the Deposit 5 5. Management of the Deposit 6 6. Responsibilities for Breach of the Contract 6 7. Application of Laws and Dispute Resolution 7 8. Communication 7 9. Validity, Accessory and Copies 8 10. Other Matters 8 11. Other Agreements 9 Accessory One: Notification of Complementing Deposit (Layout, without the Main Body) 11 2/12 Deposit Contract of Minsheng Financial Leasing Deposit Contract Party A: Minsheng Financial Leasing Co., Ltd. Address: No.3 Building of Financial Centre, No.158, Xisandao Road, Kongxiang Tariff-free Zone, Tianjin Legal Representative: Kong Linshan, post: Chairman Tel: 010-68940066 Fax: 010-68489378 Party B: Northern Altair Nanotechnologies Co., Ltd. Address: North Dongzhuchang Village, Wuan Town, Wuan City Legal Representative: Wei Guohua, post: President Tel: 0310-5677626 Fax: 0310-5677980 The above Party A and Party B are combined by naming “the two parties”, and are named by “the party”, respectively. Whereas: 1. The leaser, namely Party A, and the tenant, namely Handan Head Office of Public Transportation have signed Contract for Finance Lease on finance lease matters (Contract Number: MSFL-2014-2953-V-HZ-009 , short for “ Contract for Finance Lease” hereinafter). According to Contract for Finance Lease , the tenant accepts the leasehold (short for “the leasehold” hereinafter) listed in Contract for Finance Lease by finance lease and the tenant pays Party A accrued expenses such as the rent. Party B is the supplier of the above leasehold listed in Contract for Finance Lease. 2. In order to guarantee the tenant under Contract for Finance Lease to smoothly and completely implement the payment obligations, Party B agrees to pay Party A the performing deposit (Short for “the deposit” hereinafter) agreed by the contract. 3/12 Deposit Contract of Minsheng Financial Leasing Now, Party A and Party B sign up this contract on matters related with the deposit in order to abide by their agreements together by friendly negotiation. 1. Amount and Payment of the Deposit 1.1 The currency of deposit is: RMB ; the amount is (in the capital form of a Chinese number): Twenty million seven hundred and twenty thousand Yuan only (in Arabic number: 10,720,000.00 Yuan). 1.2 Party A returns back the deposit 2.68 million Yuan to Party B under this circumstance that the tenant does not exceed the time limit and both the leaser and Party B do not break the contract after twelve months since the No. MSFL-2014-2953-V-HZ-
